724 S.W.2d 169 (1987)
291 Ark. 275
Amanda KILCREASE, Appellant,
v.
Dr. James BUTLER, M.D., Appellee.
No. 86-173.
Supreme Court of Arkansas.
February 23, 1987.
*170 Witt Law Firm by R. Kevin Barham, Paris, for appellant.
Daily, West, Core, Coffman & Canfield by Ben Core and Jan West Witt, Fort Smith, for appellee.
HAYS, Justice.
Amanda Kilcrease brought suit against Drs. Roy Gene Girkin, Dennis R. Fecher and James Butler for the wrongful death of her husband, allegedly caused by medical malpractice.
Dr. Butler moved for the dismissal of the complaint as to him under ARCP Rule 12(b). The circuit court granted the motion and Mrs. Kilcrease has appealed. We dismiss the appeal for the lack of an appealable order, a jurisdictional requirement we are obliged to raise even when the parties do not. Arkansas Savings and Loan v. Corning Savings and Loan Association, 252 Ark. 264, 478 S.W.2d 431 (1972).
This is yet another attempt to appeal from an order dismissing one defendant when other defendants remain and ARCP Rule 54(b) is not complied with. We have issued numerous reminders that the rules of civil procedure do not permit an appeal in such cases except in accordance with Rule 54(b). Arkhola Sand & Gravel Co. v. Hutchinson, 289 Ark. 313, 711 S.W.2d 474 (1986); Sherman v. G & H Transportation, Inc., 287 Ark. 25, 695 S.W.2d 832 (1985); Tulio v. Arkansas Blue Cross and Blue Shield, Inc., 283 Ark. 278, 675 S.W.2d 369 (1984); 3-W Lumber Co. v. Housing Authority of Batesville, 287 Ark. 70, 696 S.W.2d 725 (1985); Vermeer Manufacturing Co. v. Vandiver Equipment Co. and Ford Motor Co., 279 Ark. 248, 650 S.W.2d 244 (1983). That was not done in this case and the order is not appealable. ARAP Rule 2.
Appeal dismissed without prejudice to an appeal from a final judgment.